1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY SMITH,                            )     NO. EDCV 20-1932-MWF (AGR)
                                             )
12                        Petitioner,        )
                                             )     JUDGMENT
13       v.                                  )
                                             )
14   STATE OF CALIFORNIA,                    )
                                             )
15                        Respondent.        )
                                             )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and this action is dismissed for lack of jurisdiction.
21
22   DATED: May 25, 2021                     __________________________________
                                                   MICHAEL W. FITZGERALD
23                                                  United States District Judge
24
25
26
27
28
